60 So. 3d 474 (2011)
Dennis CREAMER, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D10-3120.
District Court of Appeal of Florida, First District.
April 14, 2011.
Dennis Creamer, pro se, Appellant.
Sarah J. Rumph, General Counsel, and Anthony Andrews, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Appellee.
PER CURIAM.
Appellant, an inmate of the state correctional system, seeks review of a final declaratory judgment holding that Florida Administrative Code Rule 23-21.0155, addressing extraordinary review by the Florida *475 Parole Commission of a prisoner's eligibility for parole, is a valid exercise of delegated legislative authority, and an earlier interlocutory order denying appellant's motion to waive the filing fee. We affirm the final declaratory judgment without further discussion. However, based on Florida Parole Commission v. Spaziano, 48 So. 3d 714 (Fla.2010), we reverse the order denying appellant's motion to waive the filing fee.
AFFIRMED IN PART and REVERSED IN PART.
BENTON, C.J., WEBSTER, and VAN NORTWICK, JJ., concur.